  Case: 1:15-cv-11180 Document #: 145 Filed: 05/28/19 Page 1 of 2 PageID #:1656


PC SCAN


                                                             FILED                     JN
                                                                  5/28/2019
                                                                          . BRUTO    N
                                                                THOMA.SDG
                                                                        IS T R IC T COURT
                                                             CLERK, U.S
Case: 1:15-cv-11180 Document #: 145 Filed: 05/28/19 Page 2 of 2 PageID #:1657
